      Case 1:16-cv-09517-LAK-KHP Document 287 Filed 12/23/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
______________________________________

DANIEL KLEEBERG, LISA STEIN,
and AUDREY HAYS,

                        Plaintiffs,                                AFFIRMATION OF
                                                                   ROBERT B. CALIHAN

                   v.
                                                                   Civil Action No. 1:16-cv-09517
LESTER EBER; ALEXBAY, LLC f/k/a
LESTER EBER, LLC; ESTATE OF ELLIOTT W.
GUMAER, JR.; and WENDY EBER

                         Defendants,


       and

EBER BROS. & CO., INC.;
EBER BROS. WINE AND LIQUOR
CORPORATION; EBER BROS. WINE
& LIQUOR METRO, INC.; EBER-
CONNECTICUT, LLC; EBER-RHODE
ISLAND, LLC; EBER BROS.
ACQUISITION CORP.; EBER-METRO,
LLC; SLOCUM & SONS OF MAINE, INC.,

                          Defendants.
______________________________________


       ROBERT B. CALIHAN, an attorney duly admitted to practice law before this Court,

does hereby affirm the following under the penalties of perjury:

       1.      I am counsel for The Estate of Elliot W. Gumaer, Jr. (“Estate”) in this proceeding.

This affirmation is made in further support of the Estate’s motion for partial summary judgment

and in opposition to Plaintiffs’ motion for partial summary judgment and to assist the Court in

determining the substance and scope of Plaintiffs’ claims against the Estate.
      Case 1:16-cv-09517-LAK-KHP Document 287 Filed 12/23/19 Page 2 of 2



       2.     I attach as Exhibit A a true and correct copy of the Third Amended Complaint in

which every express reference to “Estate” and “Gumaer” is highlighted.

       3.     I attach as Exhibit B a true and correct copy of Plaintiffs’ Proposed Order (Dkt.

267-1) in which every express reference to “Estate” and “Gumaer” is highlighted.




Dated: December 23, 2019                            /s/ Robert B. Calihan




                                               2
